July 10, 1945.
The order of Honorable L.D. LIDE, Circuit Judge, which will be reported, sets forth clearly the facts and questions involved in this case. The conclusions therein are amply supported by the record and the authorities and meets with the approval of this Court.
It is argued in this case that the observation of the claimant by an Industrial Commissioner and the conclusion of such Commissioner that the claimant has a serious bodily disfigurement is in itself sufficient evidence to support a disfigurement award. We do not subscribe to this view. When there is competent evidence of disfigurement *Page 384 
and the claimant is viewed by the full Commission and a finding of disfigurement is made, this Court will not undertake to substitute its judgment for that of the full Commission. However, where there is no competent evidence of disfigurement the conclusion of the hearing Commissioner, concurred in by the full Commission, cannot be substituted for evidence. Ferguson v. State Highway Department, 197 S.C. 520,15 S.E., 775. There is no competent evidence of disfigurement in this case unless sitting down and getting up slowly is to be so considered and this Court is of the opinion that it is not so contemplated within the meaning of the Workmen's Compensation Act. Code 1942, § 7035-1 etseq. This case is one of muscular strain only and nothing grotesque or unsightly is involved; hence this Court is of the opinion that an award for disfigurement under the evidence cannot stand.
Judge Lide, in his order, considers the question as to the right of a Circuit Judge, where a matter of disfigurement is involved, to examine or observe the claimant in the consideration of the appeal. In a disfigurement case the claimant is for all practical purposes an exhibit and his appearance may be considered along with the testimony by the Circuit Judge (and this Court on appeal) in reaching a conclusion, as to whether there is any evidence upon which there is a reasonable basis for an award for serious bodily disfigurement.
All questions raised by the exceptions have been carefully considered and it is the opinion of this Court that the judgment of the Circuit Court should be affirmed and it is so ordered.
Let the order of the Circuit Court be reported herewith.
MR. CHIEF JUSTICE BAKER and MESSRS. ASSOCIATE JUSTICES FISHBURNE and OXNER concur.